DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Response to Arguments
Applicant argues on pages 5-6, Keidar et al. cannot be properly relied upon because it fails to at least show an inner spring element forming a complete loop. However, the examiner respectfully disagrees. Keidar et al. discloses an annuloplasty ring 150 as seen in Figures 9A-9B comprising an inner spring element 170 forming a complete loop (paragraphs [0060-0061], [0073], [0078]). 
Applicant argues on pages 7-8, the prior art Marmureanu does not disclose surround the coil with an elastomeric material. The examiner respectfully disagrees. Marmureanu et al. discloses an annuloplasty ring 700 comprising an inner spring element 600 forming a complete ring having a D-shape and formed from a shape memory material (paragraph [0140]) and a flexible material 712 such as silicone rubber and a suturable material 714 such as a woven polyester cloth (PTFE) (paragraph [0148] and Figure 7A). Claim 1 did not require the inner spring element to comprise of a single helical spring (as claimed in claim 7), therefore, Figure 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keidar et al. U.S. Publication 2010/0076549.
Regarding Claim 1, Keidar et al. discloses . 
Claim(s) 1, 4-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmureanu et al. U.S. Publication 2007/0276478.
Regarding Claims 1, 4, 5, 9, Marmureanu et al. discloses an annuloplasty ring 700 comprising an inner spring element 600 forming a complete ring having a D-shape and formed from a shape memory material (paragraph [0140]) and a flexible material 712 such as silicone rubber and a suturable material 714 such as a woven polyester cloth (PTFE) (paragraph [0148] and Figure 7A) for permitting the elongate body to flex from a first shape to a second shape (paragraphs [0008] and [0013]). Wherein the limitation “said inner spring element is elastic such that when expanded from a relaxed configuration to a stretched configuration by a prosthetic heart valve, the inner spring element exerts a constrictive radial force on the prosthetic heart valve” is a recitation of intended use with a prosthetic heart valve, wherein the prosthetic heart valve is not positively claimed. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, it is well known in the medical art to use an annuloplasty ring in combination with a prosthetic heart valve (see extrinsic evidence, Keidar et al. U.S. Publication 2010/0076549).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keidar et al. U.S. Publication 2010/0076549 A1 in view of Marmureanu et al. U.S. Publication 2007/0276478.
Regarding Claims 4, 5, Keidar et al. discloses an annuloplasty ring comprising an inner spring element (formed of elgiloy) and an elastomeric layer surrounding the inner element. However, Keidar does not expressly disclose wherein the annuloplasty ring further comprises a fabric outer layer and an elastomeric layer comprising silicone surrounding the inner spring element. Marmureanu et al. teaches an annuloplasty ring 700 in the same field of endeavor comprising a complete ring 600 having a D-shape and formed from a shape memory material (paragraph [0140]) and a flexible material 712 such as silicone rubber and a suturable material 714 such as a woven polyester cloth (PTFE) (paragraph [0148] and Figure 7A) for the purpose of permitting the elongate body to flex from a first shape to a second shape and allow 
Regarding Claim 7, Keidar et al. discloses wherein said inner element 170 is formed of elgiloy (a bendable metal disclosed by applicant’s specification paragraph [0038] the springs are constructed of biocompatible materials including cobalt chromium), therefore, the inner element is a spring element. However, Keidar et al. does not expressly disclose the inner element comprises a single helical spring. Marmureanu et al. teaches an annuloplasty ring 1400 in the same field of endeavor for implantation in a patient’s heart, the ring 1400 comprising an inner element 1412 and at least one layer 128 surrounding the inner element (as seen in Figure 14), wherein the inner element comprises a shape memory material and has a helical structure defining a spring wire coil for the purpose of allowing the ring to expand and contract slightly when under physiological pressures and forces from heart dynamics or hydrodynamics of blood flow through a host heart valve (paragraph [0168]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Keidar’s inner element to be a single helical spring as taught by Marmureanu et al. for the purpose of allowing the ring to expand and contract slightly when under physiological pressures and forces from heart dynamics or hydrodynamics of blood flow through a host heart valve.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keidar et al. U.S. Publication 2010/0076549.
Regarding Claim 9, in the embodiment used in the rejection above, Figures 9A-9B discloses the ring is generally circular, however, Keidar et al. discloses other shapes are within the scope of the invention. In an alternative embodiment, Figure 2A, the annuloplasty ring is in a D-shape to conform to the natural shape of the mitral valve (paragraphs [0006], [0008], [0013], [0017], [0021], [0052-0054]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generally circular shape of Figures 9A-9B to be D-shape as seen in Figure 2A for the purpose of conforming to the natural shape of the mitral valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Primary Examiner, Art Unit 3774